representations justifiable. The district court did not order respondents to
                restore any of the consideration received from appellants.
                              On appeal, appellants argue that the district court abused its
                discretion by (1) concluding that the fraud claims were supported by clear
                and convincing evidence, (2) finding that rescission was timely sought, (3)
                ordering restoration without requiring the respondents to restore the
                benefits that they received under the agreement, and (4) finding that there
                was a special relationship between the parties. Each of appellant's
                contentions of reversible error are discussed below.
                Fraudulent inducement
                              To establish a cause of action for fraud in the inducement,
                plaintiff must establish by clear and convincing evidence that (1)
                defendant made a false representation, (2) defendant had knowledge of the
                falsity of the representation, (3) defendant intended to induce plaintiff to
                rely on the representation, (4) plaintiff justifiably relied on the
                representation, and (5) plaintiff suffered damages as a result of this
                reliance. J.A. Jones Constr. Co. v. Lehrer McGovern Bovis, Inc., 120 Nev.
277, 290, 89 P.3d 1009, 1018 (2004). When a party asserts fraud as a
                grounds for rescission, however, reliance in fact—and not justifiable
                reliance—is all that is required. Pac. Maxon, Inc. v. Wilson, 96 Nev. 867,
                870-71, 619 P.2d 816, 818 (1980). This court reviews a district court's
                rescission on the basis of fraudulent inducement for an abuse of discretion
                and the district court's factual findings for support by substantial
                evidence. Awada v. Shuffle Master, Inc., 123 Nev. 613, 622, 173 P.3d 707,
                713 (2007).




SUPREME COURT
     OF                                               2
   NEVADA


(0) 194Th el>
                               In this case, the district court was within its discretion in
                   holding that appellants fraudulently induced respondents into executing
                   the agreement for the sale of the stores because substantial evidence
                   supports the findings underlying its holdings. It is uncontested that
                   appellants owned the Centennial store. Both individual respondents
                   testified that appellants represented that the Centennial store was owned
                   by Norwalk Corporate and that they would not have completed the
                   transaction had they known that appellants owned the Centennial store.
                   Giving credence to respondents' testimony, see Castle v. Simmons, 120
Nev. 98, 103, 86 P.3d 1042, 1046 (2004), substantial evidence supports the
                   district court's finding that appellants misrepresented the Centennial
                   store's ownership, that appellants knew this representation was false, that
                   respondents actually relied on this misrepresentation, and that damages
                   resulted to the extent that the transaction ultimately led to financial loss.
                   Thus, we conclude that the district court did not abuse its discretion in
                   holding appellants liable for fraudulent inducement. Accordingly, we
                   affirm that portion of the district court's order as to its fraudulent
                   inducement holding.'
                   Timeliness of seeking rescission
                               Although the district court properly found that respondents
                   proved fraudulent inducement to support rescission of the parties'
                   agreement, rescission is an appropriate remedy only when a party seeks to


                        'As the district court's holding of fraudulent inducement is well-
                   founded, we need not address the intentional misrepresentation, negligent
                   misrepresentation, or fraud holdings.




SUPREME COURT
        OF                                               3
     NEVADA


(0) 1941A    4E*
                     rescind a contract within a reasonable time. Mackintosh v. Cal. Fed. Say.
                     & Loan Ass'n, 113 Nev. 393, 403, 935 P.2d 1154, 1161 (1997). The trier of
                     fact determines what constitutes a reasonable time, and this court reviews
                     its determination for substantial evidence.      Id.     Delay alone does not
                     necessarily waive the right to rescind, id., although rescission must be
                     sought promptly after discovering the facts that entitle the defrauded
                     party to rescind. See Gannett Co., Inc. v. Register Publig Co., 428 F. Supp.
818, 824 (D. Conn. 1977). The right may be lost, however, when the delay
                     substantially prejudices the other party. See Citicorp Real Estate, Inc. v.
                     Smith, 155 F.3d 1097, 1103 (9th Cir. 1998).
                                 Although both sides briefed this issue during the litigation
                     process, the district court did not enter a finding on the reasonable
                     timeliness of respondents' seeking rescission. This court may imply
                     findings when the evidence clearly supports the judgment and the district
                     court has not made express findings. lama Corp. v. Wham, 99 Nev. 730,
                     734, 669 P.2d 1076, 1078 (1983). If the record does not clearly support the
                     judgment, however, this court will not imply findings and will remand the
                     case for the district court to enter findings of fact.    Commercial Cabinet
                     Co., Inc. v. Mort Wallin of Lake Tahoe, Inc.,   103 Nev. 238, 240, 737 P.2d
515, 517 (1987).
                                 The record here does not provide decisive support for finding
                     that rescission was timely sought. Respondents acknowledged that they
                     became aware of facts giving rise to their fraud claims in November or
                     December 2007, but did not seek rescission in their original February 2008
                     complaint and instead sought rescission in their May 30, 2008, amended
                     complaint, by which time the value of the stores had substantially eroded.




SUPREME COURT
       OF                                                  4
     NEVADA


(0) 1947A 4‘14Z( 0
               4
                Consequently, this court will not imply a finding on this point. Thus, we
                vacate the portion of the district court order rescinding and awarding
                restitution, made as a result of the rescission, and we remand the matter
                to the district court for proceedings on whether rescission was sought
                within a reasonable time. See id. (remanding the matter when the record
                did not clearly support the judgment).
                Restitution
                              Although we remand to the district court for a determination
                of whether rescission was timely sought, we further point out that
                rescission generally requires restoring both parties to the status quo.
                Mackintosh, 113 Nev. at 407, 935 P.2d at 1163; but see Graber v. Comstock
                Bank, 111 Nev. 1421, 1429, 905 P.2d 1112, 1116-17 (1995) (providing that,
                when the fault of the defendant constitutes the basis for the rescission, the
                general rule that rescission requires full restoration does not apply, and it
                is appropriate that the defendant bear the loss in the transaction); Collins
                v. Burns, 103 Nev. 394, 398-99, 741 P.2d 819, 822 (1987) (noting that the
                defrauded party may recover out-of-pocket losses to cover the difference
                between the amount paid and the amount received).
                              Here, as necessary to restore respondents to their status quo,
                the district court properly ordered appellants to repay respondents' down
                payment, subsequent payments made pursuant to the contract, and
                reasonable operating business expenses.      Mackintosh, 113 Nev. at 407,
                935 P.2d at 1163. By declining to require respondents to restore the
                benefits that they received under the contract, however, the district court
                erroneously failed to effect restitution.   See id.   It is uncontested that
                appellants provided value to respondents, although the assets conferred




SUPREME COURT
        OF                                            5
     NEVADA


(01 1947A
                and their values are contested. The district court should have determined
                the value that respondents received, taking into account the decrease in
                value attributable to appellants' fraud, and incorporated that in
                determining the restoration due to appellants. 2 Id. Thus, if the district
                court finds on remand that rescission was sought within a reasonable
                time, it should recalculate the restitutionary award in a manner that
                restores both parties to the status quo, to the extent possible, consistent
                with Mackintosh.




                      2Appellants   argue that the district court erred in reasoning that, as
                an alternative to ordering respondents to restore the value that appellants
                conferred in the transaction, the court would otherwise identify and award
                additional damages suffered by respondents as a result of appellants'
                other torts. We agree with appellants that the district court's reasoning
                fails because the other torts are related to the same transaction and are
                not severable, such that damages in addition to rescission would
                constitute double recovery. In particular, the transactions regarding the
                accounts payable, open sales orders, and the noncompete agreement
                constituted part of the same transaction as the asset purchase
                agreement—which the district court rescinded for fraudulent
                inducement—and were not severable from it. See Sprouse v. Wentz, 105
Nev. 597, 605, 781 P.2d 1136, 1140-41 (1989) (holding that whether a
                contract is severable is a question of law and concluding that damages
                may not be ordered on part of a contract that cannot be severed from the
                rescinded contract). Moreover, the district court found, and substantial
                evidence supports, respondents' lack of due diligence in entering into the
                asset purchase agreement, which precludes recovery of damages. Pac.
                Maxon, 96 Nev. at 870-71, 619 P.2d at 818 (noting that actual and
                justifiable reliance are required to recover damages for fraud-based
                claims).




SUPREME COURT
        OF                                            6
     NEVADA


(0) I997A
                 Special relationship
                               Finally, appellants challenge the district court's conclusion
                 that the parties had a special relationship on the basis of appellants acting
                 as both the seller and lender in this transaction. For the court to find that
                 a special relationship was present, respondents were required to show (1)
                 that they placed confidence in appellants because of appellants' position
                 and (2) that appellants knew or should have known of that confidence.
                 Mackintosh, 113 Nev. at 401-02, 935 P.2d at 1159-60 (finding a
                 presumption of a special relationship when a seller also acts as a lender in
                 a transaction, yet noting that the totality of facts must be considered in
                 reaching the factual determination whether a special relationship exists).
                 Appellants, however, only became lenders in this transaction shortly
                 before the transaction closed, after the terms of sale had been negotiated
                 and agreed to, and after respondents had given credence to appellants'
                 related misrepresentations. Respondents could not have placed a
                 heightened degree of trust in appellants' representations on the basis of
                 seller-lender status before that status came into being. Thus, we conclude
                 that the district court's finding on this issue was not supported by
                 substantial evidence and we vacate that portion of the district court's
                 order concluding that a special relationship was present. 3


                       3 The district court's conclusion that the inadequacy of respondents'
                 due diligence would preclude recovery on misrepresentation absent a
                 special relationship is incorrect as to rescission because respondents relied
                 in fact on appellants' misrepresentations. Pac. Maxon, 96 Nev. at 870-71,
                 619 P.2d at 818. Although this error in finding a special relationship
                 would be harmless as to an award of rescission if on remand the district
                 court determines that rescission was timely sought, we vacate to ensure
                                                                      continued on next page...



SUPREME COURT
        OF                                             7
     NEVADA


(0) 1947A    e
                            For the reasons discussed above,
                            we ORDER the judgment of the district court AFFIRMED IN
                PART as to the district court's fraudulent inducement holding, VACATED
                IN PART as to the order of rescission and award of restitution, AND
                REMANDED for proceedings as to whether rescission was sought within a
                reasonable time and, if so, recalculating the award of restitution.




                                                            Hardesty




                cc: Hon. Elizabeth Goff Gonzales, District Judge
                     Howard Roitman, Settlement Judge
                     Woodbury, Morris & Brown, d/b/a Woodbury Law
                     Marquis Aurbach Coffing
                     Eighth District Court Clerk




                ...continued
                that this erroneous finding does not affect subsequent proceedings on
                remand.




SUPREME COURT
        OF                                            8
     NEVADA


(0) 1947A